141 Ga. App. 526 (1977)
233 S.E.2d 802
ROTHSTEIN
v.
FIRST NATIONAL BANK OF ATLANTA.
53286.
Court of Appeals of Georgia.
Argued January 19, 1977.
Decided January 28, 1977.
Rehearing Denied March 9, 1977.
*527 Herman B. Rothstein, pro se.
Maley & Crowe, Wayne C. Crowe, W. Christopher Bracken, Ronald F. Johnson, for appellee.
SMITH, Judge.
In the present action by a borrower against a defendant bank based upon alleged fraud in the execution of certain notes by the borrower and damage to the borrower's credit resulting therefrom, there was no error in granting the defendant bank's motion for summary judgment based upon resjudicata or estoppel by judgment on the ground that in a prior action brought by the bank against the borrower upon said notes, in which the same alleged fraud was pleaded as a defense and as the basis of a counterclaim therein, a judgment was rendered in favor of the bank. This is true even though the alleged damage to the credit of the borrower (he was turned down for other loans) may have occurred after the judgment rendered in the prior suit, this for the reason that while the damages may have thus occurred in time, the factual situation out of which the damages allegedly arose, the alleged fraud of the bank, had been decided adversely to the borrower in the prior suit. See Code § 110-501; Smith v. Wood, 115 Ga. App. 265 (1) (154 SE2d 646).
Judgment affirmed. Bell, C. J., and McMurray, J., concur.